Title: To Thomas Jefferson from George Wythe, 10 January 1786
From: Wythe, George
To: Jefferson, Thomas



GW to TJ
10. jan. 1786. Williamsburgh

My neighbour Madison, just now, sent to me a pacquet, which i perceived, by the superscription, to have come from you; a favour little deserved by one who had not writen to you since you crossed the atlantic. I will not say what was the cause of this silence; but can swear, that the cause was not forgetfullness of you, nor want of good will for you. Before i opened the pacquet observing it to contain books, i hoped to see the copy of one, with a cursory reading of which i had then lately been delighted. You will know what book i mean, when i tell you, that he, who indulged me with the reading of it, informed me, that the author had not yet resolved to publish it. I shall rejoice to find myself judged worthy one of those copies already printed, if there will be no more. I wish to get the arms of Taliaferro, which, from information, i believe to have been a tuscan family, engraven on a copperplate, with this motto Oϒ ΔOKEIN APIΣTOΣ AΛΛ’ EINAI. and the name Richard Taliaferro. But i would not have this done, if it can not be without giving you trouble, nor unless you will order to whom here i shall repay the cost. Perhaps the motto, taken from Aeschylus (επτα επι Θηβαις six. 598) would be sufficient without αριζοζ. If you think so, leave out that word. Adieu.
